Per Curiam.

The determination of the court below on the motion to dismiss the complaint constituted the law of the case which should have been followed in the subsequent decision on the motion to strike out the defenses. It does not constitute the law of the case insofar as this court is concerned and does not preclude the court from considering the merits in reviewing the case. (Walker v. Gerli, 257 App. Div, 249.) The defenses are insufficient.
Order reversed, with ten dollars costs, and motion granted.
Hammer, Shieutaq and Hecht, JJ., concur.